Appeal from order, Supreme Court, New York County (Bruce McM. Wright, J.), entered May 8, 1986, granting the motion of defendants Port Authority and Trans World Airlines to dismiss the complaint for plaintiffs’ failure to comply with said defendants’ discovery demands, dismissed, as nonappealable, without costs or disbursements.
The order from which this appeal is taken was granted on default and thus an appeal does not lie. (CPLR 5511.) Should plaintiffs be so advised they may, of course, move to vacate the order, if not otherwise time barred. Concur—Kupferman, J. P., Sullivan, Kassal, Ellerin and Smith, JJ.